OFFICE OF THE ACTORNEY GENERAL OF TEXAS




Fionorable I. L. Chandlsr
County  Addltor
Montague County
xontague, Texas
Deer Slrr




               Your request    to                 the fol.lmlng         stated
quast Ions :




                                                 eae fees     are.




                                         ald a salary bg the
                                         constable  $80.00


                               when %hey make an arreat and
                               the Juatloe or County Court,
                              ee go to tha Constable.
             "3. Can en arrest fea and mlleege be oharged
       a person oharged with drunk driving in the Coun-
       ty Court whan this person has been arreetea by
       the nlghway Patrol,   and taken to the County Sail."
has been reoeive8      and oarerully     oonsldered,by      this     dapertxmnt.
            Artiole   1.011, Bernon*s &notated           Texas Code of Grim-
inal   Prooedwa,    provides8
Ifanorable          I.    I,. Chandler,    Page 2


                 “No ‘item of ooata ahall be taxed for a
           purported sarvfoe whloh wae not perfomned, or
           for e aerrioe for rhioh no fae ia expressly pro-
           vided by law.”
          It Is elementary end this department haa repeated-
ly ruled that no paeoe oitioer  ia entitled to a fee for a
service whioh ha did not perform.
            Opinion No. O-768 Or thi a departmant ‘hold8 that
ii a State highway patrolman arreata a daienhnt in a ala-
&emeanor oaaa and brings the defendant before the justioe
or the    aaoe end darendant pleads guilty and is asseased a
fitie, t Ee jwtioe  should not tax an arrast fee against the
defendant.    We enoloae herewith a oepy of thla op%nion ror
youx       inroraatioA.


                    City raarahala and aitp_ -
                                             aalloeaea      are geaoe   otfiaera.
ArtIala           56, VtA.G.C.P., provibes:
                  nTtm followiag ara *peaoe orrioara$*    tha
           sheriff   end his deputies,  constable, the mar-
           shal or polloemen of an inoorporated     town or
           oity, the offloors,   non-oommlaaloneQ orttoers
           end privatea OS the State ranger rorae, and any
           private parson apeolallp    appoihted to exeoute
           orlmiaal praaeaa.*
                  birtioJ0    1067,   V.A.C.C.P.,   provideor
                  mCkmstablee, marshals or other peaae ot-
           ricers rho exeeute   prooesa   end  parfoa      eertioes
           for justloee in orialaal     aotiaaa,    54al.l reoelre
           tha same fees allowed to ahsrlris        ror the same
           earvloee. w
           Opinion No. 0-~21s or~thfa dapartaant holds                   that
ii     a   olty    rilea a oaae in justioe
                    marshal                  oourt   and
 ae vi008  he Is sntltledta  tha same rose am the ahar
 constab e would be entitled to ior periortiag
--JL--T                                            aimllar               aerv-
 laea.
                    :iequote from G’plnlon No. O-3791 of thla       depart-
awit a5           r0liar8:

                 ". . . the ohisi of p015.00 is not entitled
           as a matter of ri&ht to aot in any of the oapaoi-
           ties mentioned, exoept to make the erreat,    under
           the faota stated. He ia however auShorlset8 to
Honorable I. L. Chandler, Page 3



     aot in the other oapaoitiea      named (auaaon a
     jury. wait upon the court, and in oeae the rina
     is &t paid,-to    exeouts the oommitmnt) when
     ordered to a0 80 by the justioa      or the pZiZ
     in aaoh inatanoe.     ‘The juatiae of the peace
     oould orderthe shdrr or oolutabla         to perronn
     any ol the -8ervioes neoeaaary     aubaequent to the
     arreat by the ohler of polloe.       bhere tha ohieP
     of polioa Is orders4 to perform such servioea
     by the juatioa of tha peaoe, he muat 40 so and
     is entitled  to reoaive tha statutory     fees pro-
     vided for suoh aerviaas.
           (1. . . Whether auoh Ofiiaer say keep auoh
     rees ror hia tam use aa a part or his oompenaa-
     tlon, hcmeter, la a question which depends on
     the tews or the orainanoe or agreement riring
     his oompaaaation. . . .n
We enaloae    herawlth   a oopy of aald opialon     ior   your infar-
mation.
             r;e answer year questions   a8   r0ii~58

            1. In your first   qnaation you state that tha
oaao was riled by a State highway patrdman.          We asmae
from this statement that oelthar the oonatabla,        oiby mar-
ahal nor the nightwetchsaaa mada tha arrest or periomned
any ssrvloea in tha ease. St thin be trua they waul4 be
entitled  to ho tee5 whatover.      It the oanateble or olty
aarahal earyea a legal aubpoeaa or auamoaaa a jury upon
order or the oourt or perform4        acme other legal aad neo-
aeaary serv104   or course   thay would be Qlititlea to raea
ror legal aervloea perrormea.      Ii ths oitg nightwatabaan
was a olty polioaaan hs wauld also be a peaoe otiioer and
would be entitled    to feaa for lagal aamloes performed, if
any.
           3. The arreat ri50 would 00 to the pea00 oliiaer
making the arrest.    If the nightwetahadn was not a paaaa
officer  he would be entitled   to no fee for asking the ar-
rest.   lha oonatebls would not be entltlad   to an arrest
tea beoauae he aade no arreet.
          3. Ho arrest fee or mileage should be charged
under the tact8 stated.   AS pointed out in Opinion NoJo.
Honorable   I.   L. Ghandler,   fage~4



O-768 of this Qepartmnt State Highway ?atrolmen are pal&
a salary by the State of Texas for their lrvioes    out of
State appropriations, and they are not entitled  k, charge
or ool&eot fees ima derendunto in oriminal oeses.




XNcLOSmES